Citation Nr: 0505814	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 1998 and 
January 2002 by the Lincoln, Nebraska, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

This matter was remanded by the Board in April 2003 and again 
in September 2003.  The matter is now once again before the 
Board for disposition.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension is not related to his active 
service.  

2.  The veteran does not have residuals of a CVA that are 
related to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004). 

2.  The criteria for service connection for residuals of a 
CVA are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection

The veteran is claiming entitlement to service connection for 
hypertension and entitlement to service connection for 
residuals of a cerebrovascular accident (CVA).
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including cardiovascular disease to 
include hypertension, are subject to presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  
  
				A.  Hypertension 

The veteran's service medical records are negative for 
complaints, findings or a diagnosis of hypertension.  His 
enlistment examination report, dated January 1954, listed his 
blood pressure as 120/78 and his separation examination 
report, dated May 1955, listed his blood pressure as 120/82.  
Nor is there evidence of record showing a diagnosis of 
hypertension within one year of the veteran's separation from 
service.  A VA progress note dated May 7, 1992 diagnosed 
hypertension with hypertensive cardiovascular disease and 
stated that the veteran was known to have had hypertension 
for the last eight years.  Additionally, a VA hospital 
summary report of the same month also diagnosed hypertension.  
Most recently, a VA hospital summary report, for the period 
January 22, 2004 to March 22, 2004, listed a diagnosis of 
hypertension.  However, the record does not contain a 
competent medical opinion relating the veteran's hypertension 
to his active service.       

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has hypertension as a result of his service.  There 
was no diagnosis of hypertension either in service or within 
one year after the veteran's separation from service and 
there is no evidence of treatment for hypertension for many 
years following the veteran's separation from service.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, VA is not required to obtain a medical 
examination in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between hypertension and his period of 
military service.  Accordingly, the veteran's claim must be 
denied.  

The Board has considered the veteran's statements that he has 
hypertension that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					B.  CVA

The veteran's service medical records are negative for a CVA.  
The post-service medical evidence includes a December 2002 VA 
urology clinic note in which it was stated that the veteran 
had sustained two strokes that year, one in February and one 
in March.  A February 2003 VA physical therapy consult note 
listed late effects of cerebrovascular disease, unspecified, 
among the veteran's active problems.  The VA hospital summary 
report, for the period January 22, 2004 to March 22, 2004, 
listed a diagnosis of residuals from a stroke in 1998, with 
left-sided weakness.  There is no competent medical opinion 
of record relating a CVA, or for that matter, any residuals 
of a CVA to the veteran's active service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has residuals of a CVA as a result of his service.  
There is no evidence of a CVA in service or within one year 
of service.  In fact, the evidence of record indicates that 
the veteran first had a stroke in 1998, more than thirty 
years after his separation from service.  

Furthermore, VA is not required to obtain a medical 
examination in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between any residuals of a CVA and his 
period of military service.  Accordingly, the veteran's claim 
must be denied.  

The Board has considered the veteran's statements that he has 
residuals of a CVA that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2001 letter to the 
veteran informed him that it must be determined that his 
service-connected disabilities caused him to be substantially 
unable to maintain gainful full-time employment.  The letter 
also informed the veteran of what the evidence needed to show 
in order to establish entitlement to service connection for 
hypertension.  February 2002 and August 2002 RO letters 
informed the veteran of what the evidence must show to 
establish entitlement to TDIU.  The April 2002 statement of 
the case (SOC), issued for the claim of entitlement to 
service connection for residuals of CVA, listed 38 C.F.R. 
§ 3.303, principles relating to service connection.  Finally, 
the April 2002 SOC also stated that service connection may be 
granted for disability which began in military service or was 
caused by some event or experience in service, as did the 
January 2002 rating decision.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The March 2001 letter informed the veteran that VA's 
statutory duty to assist included developing for all relevant 
evidence in the custody of a federal department or agency, 
developing for private records and lay or other evidence, and 
stated that VA had a duty to examine veterans or obtain a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.  

In addition, the April 2002 SOC and the November 2002 
supplemental statement of the case (SSOC) reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not specifically contain the 
"fourth element," the March 2001 RO letter did state that 
if there was any information that the veteran believed was 
needed to support his claim, he should submit that 
information or notify VA and VA would help him obtain that 
information or evidence.  Furthermore, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  For 
instance, the April 2002 SOC and November 2002 SSOC included 
the language of 38 C.F.R. § 3.159(b)(1).  Thus, the VCAA 
notices, combined with the April 2002 SOC and November 2002 
SSOC, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the May 1998 initial AOJ decision, 
regarding the issues of entitlement to service connection for 
hypertension and entitlement to TDIU, was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.  Furthermore, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case, regarding the issue of entitlement to service 
connection for residuals of CVA, was also harmless error for 
the reasons specified above.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  In this 
regard, the veteran submitted a VA Form 21-4138, received in 
March 2003, in which he stated that he had no further 
information to submit. 
 
The Board notes that a review of the record reveals that the 
veteran began receiving Social Security Administration (SSA) 
disability benefits in September 1992.  A disability onset 
date of April 1992 was recorded.  The veteran's SSA records 
have not been associated with the claims folder, and the 
basis for entitlement to SSA disability benefits is not 
explicitly articulated in the records contained in the claims 
folder.  Nor, however, is there an affirmative indication of 
the relevancy of any existing SSA records.  In an October 
1993 Board hearing the veteran reported having been treated 
by a Dr. Canell and testified, "[h]e's the one that examined 
me for my Social Security."  In this regard, the record 
contains an April 2002 medical report from Dr. Melvin Canell, 
a psychologist.  The report dealt with the issue of post-
traumatic stress disorder (PTSD).  The veteran is neither 
service-connected for PTSD, nor is there a pending claim for 
service connection for PTSD (PTSD was denied in an April 2003 
Board decision).  Thus, it is not necessary to obtain these 
records from the Social Security Administration since they 
are clearly not relevant to the claims decided herein.  The 
pertinent question now is whether the veteran's service-
connected disabilities, result in unemployability.  SSA 
records, presumably concerning a disability claim in 1992, 
would not only be irrelevant in terms of the medical 
conditions for which VA benefits are received, but would also 
bear only on the veteran's medical status in 1992, not his 
current status.

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for hypertension is denied.  

Service connection for residuals of a cerebrovascular 
accident (CVA) is denied.




REMAND

The veteran contends that he is unable to maintain 
substantially gainful employment due to the severity of his 
service-connected conditions.  The Board notes that in the VA 
Form 21-8940, received in December 1997, the veteran 
indicated that he had last worked full-time in the autumn of 
1991, but in a VA Form 21-8940, received in July 2002, the 
veteran stated that he last worked full time in 1997.  
Nonetheless, the record shows that the veteran is currently 
unemployed.  In both applications the veteran indicated that 
his highest education level completed was eighth grade.  His 
experience includes farm work and work in sanitation.   

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004). 

38 C.F.R. § 4.16(a) further states, in pertinent part, that 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, or 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).

Here, the veteran is presently service-connected for cold 
weather trauma, right lower extremity and cold weather 
trauma, left lower extremity, each rated as 30 percent 
disabling.  He is also service-connected for arthritis of 
both knees, each of which is rated as 10 percent disabling.  
Additionally, the veteran is service-connected for tinnitus, 
rated as 10 percent disabling, and bilateral hearing loss, 
also rated as 10 percent disabling.  Finally, an August 2003 
rating decision granted service connection for right great 
toe amputation of the proximal and distal phalanges, with an 
evaluation of 10 percent, and an October 2003 rating decision 
granted service connection for amputation, right second toe, 
with a noncompensable evaluation.  In the present case, the 
veteran does, in fact, meet the threshold requirement for a 
total disability rating.  See 38 C.F.R. §§ 4.25 (& Table I), 
4.26.    

Despite the veteran meeting the threshold requirement for a 
total disability rating, before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or non-service connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The relevant medical evidence includes a July 2002 report 
from Howard Country Medical Clinic by a physician assistant 
which listed diagnoses of peripheral neuropathy both hands 
and legs, osteoarthritis, and dermatologic ulcer.  The 
examiner indicated that the veteran's chances of gainful 
employment were markedly reduced because of his chronic 
neuropathy.  In this regard, the Board draws attention to the 
March 2004 rating decision, in which it is indicated that the 
veteran's peripheral neuropathy symptoms were used to assign 
the 30 percent ratings for each of his lower extremities.  A 
September 2002 VA examination report diagnosed old cold 
injuries to both hands and both feet with marked loss of 
sensation and paresthesias in all four extremities, with cold 
sensitization.  The examiner stated that the veteran was 
examined for all disabilities which contribute to 
unemployability, noting that his other major diagnoses 
included hyperlipidemia, congestive heart failure, 
cellulitis, depression, PTSD, low back pain, cataracts, heart 
disease, and atrial fibrillation.  The examiner stated that 
these would all contribute to making the veteran 
unemployable.  He stated further that the extent of 
functional impairment due to his service-connected 
disabilities was moderate to marked and that they would 
impair physical and sedentary employment.  In a September 
2003 letter from Kevin J. Larsen, D.P.M., he stated that the 
veteran wore protective shoe wear and noted that his gait was 
markedly changed since the amputation of his great right toe.  
He further noted that the veteran relied on a cane for 
balance and stated because of that the veteran was going to 
be limited in his ability to find employment opportunities.  
The most recent medical evidence of record is a VA hospital 
summary report for the period January 22, 2004 to March 22, 
2004.  It was stated in the report that the veteran was 
considered unemployable "due to his service-connection, 
which involves degenerative arthritis and residuals of his 
cold war injuries, depression, and all of which are 
contributing to advanced peripheral vascular disease and loss 
of ability for safe, prolonged ambulation."  Thus, the 2004 
VA hospital summary report, although stating that the veteran 
was unemployable "due to his service connection," included 
nonservice-connected disabilities amongst those conditions 
deemed to render him unemployable.   
       
In light of the inconclusiveness of the foregoing medical 
evidence, the Board has determined that a VA examination is 
needed to determine whether the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:
  
1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his service-connected 
disabilities with regard to their effect 
on his ability secure or follow a 
substantially gainful occupation.  All 
necessary tests and studies must be 
conducted.  The examiner should make a 
determination for the record whether it 
is at least as likely as not (50 percent 
probability or greater) that the 
veteran's service-connected disorders 
alone (excluding the effects of non-
service-connected disabilities and 
advancing age) are of such severity as to 
preclude him from securing and following 
substantially gainful employment.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder and a copy 
of this remand must be made available to 
the examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.        
      
2.  The RO should then readjudicate the 
claim on appeal.  Thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


